          Case: 4:19-cv-00115-JMV Doc #: 29 Filed: 08/28/20 1 of 7 PageID #: 669




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


FRANCES SWINDLE MARTIN                                                               PLAINTIFF

V.                                                                            NO. 4:19cv115-JMV

NANCY BERRYHILL,
Commissioner of Social Security                                                      DEFENDANT


                          OPINION AND ORDER DENYING MOTION
                             TO ALTER OR AMEND JUDGMENT

          This cause is before the Court on Defendant’s motion [25] to alter or amend the June 23,

2020, Final Judgment [19], brought pursuant to FED. R. CIV. P. 59(e). The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. The Court,

having considered the briefing of the parties and applicable law, finds the motion is not well

taken for the reasons set out below.

                                              Rule 59(e)

          Rule 59(e) permits a litigant to file a motion to alter or amend a judgment. FED.

R. CIV. P. 59(e) (“A motion to alter or amend a judgment must be filed no later than 28

days after the entry of the judgment.”). “[A]mending a judgment is appropriate (1) where

there has been an intervening change in the controlling law; (2) where the movant

presents newly discovered evidence that was previously unavailable; or (3) to correct a

manifest error of law or fact.” Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th

Cir. 2012) (citing Schiller v. Physicians Res. Group. Inc., 342 F.3d 563, 567 (5th Cir.

2003)).
        Case: 4:19-cv-00115-JMV Doc #: 29 Filed: 08/28/20 2 of 7 PageID #: 670




       A motion for reconsideration “is not the proper vehicle for rehashing evidence,

legal theories, or arguments that could have been offered or raised before the entry of

judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). Instead,

Rule 59(e) serves the narrow purpose of allowing a party to bring errors or newly

discovered evidence to the Court’s attention. See In re Rodriguez, 695 F.3d 360, 371 (5th

Cir. 2012). Moreover, “[r]econsideration of a judgment after its entry is an extraordinary

remedy that should be used sparingly.” Id. (citation omitted).

                        Judicial Review of Social Security Cases

       Judicial review under 42 U.S.C. § 405(g) is limited to two inquiries: (1) whether

substantial evidence in the record supports the Commissioner’s decision and (2) whether

the decision comports with proper legal standards. See Villa v. Sullivan, 895 F.2d 1019,

1021 (5th Cir. 1990). “Substantial evidence is ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Greenspan v. Shalala, 38 F.3d

232, 236 (5th Cir. 1994) (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 28 L. Ed. 2d 842 (1971)). “It is more than a mere scintilla, and less than a

preponderance.” Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993) (citing Moore v.

Sullivan, 919 F.2d 901, 904 (5th Cir. 1990)). “A decision is supported by substantial

evidence if ‘credible evidentiary choices or medical findings support the decision.’”

Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citations omitted).

       The court must be careful not to “reweigh the evidence or substitute . . . [its]

judgment” for that of the ALJ, see Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988),

even if it finds that the evidence preponderates against the Commissioner's decision.

Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994); Harrell, 862 F.2d at 475. If the



                                                 2
         Case: 4:19-cv-00115-JMV Doc #: 29 Filed: 08/28/20 3 of 7 PageID #: 671




Commissioner's decision is supported by the evidence, then it is conclusive and must be

upheld. Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).

                                              Discussion

        The Commissioner states he has brought the instant motion “to correct a manifest

error of law or fact.” He essentially charges as follows:

        The manifest error at issue concerns the court’s application of prior regulatory
        standards regarding the weighing of medical opinion evidence by the
        administrative finder. Specifically, the Court’s oral ruling reflects reliance on the
        analytical framework set forth in 20 C.F.R. sections 404.1527 and 416.927, which
        applies only to applications filed on or before March 27, 2017. Hearing Transcript
        (HT) at 6-7. Such reliance on old regulations constitutes a manifest error of law,
        because the application at issue in this case was filed on August 22, 2017.

        Further, the court did not show proper deference to the ALJ’s findings when it
        concluded that it was the ALJ’s or agency’s burden to provide evidence of a lack
        of limitations in the claimant’s residual functional capacity. Docket 18 at 1-2. The
        Court, by holding that “there was no evidence to support the ALJ’s determination
        that the claimant had the residual functional capacity (“RFC”) for light work and
        could, therefore, perform the six hours of walking required for jobs in that
        exertional category,” committed a manifest error of law and fact by inverting the
        statutory burden directing that claimants establish the presence of functional
        limitations.

Def.’s Br. [26] 2. The Court does not agree with the Commissioner’s assessment of this

Court’s ruling and will only address those points raised by the Commissioner the Court

deems most notable.1

        In pertinent part the Court’s Final Judgment stated:

        Consistent with the Court’s oral ruling during a hearing held June 22, 2020, the
        Court finds the Commissioner’s decision is not supported by substantial evidence
        in the record. Specifically, there was no evidence to support the ALJ’s
        determination that the claimant had the residual functional capacity (“RFC”) for
        light work and could, therefore, perform the six hours of walking required for jobs

1
  With respect to the Commissioner’s suggestion this Court is without authority to remand this case with the
instructions contained in the final judgment, the Court will simply state it finds the Commissioner’s arguments
without merit. See Johnson v. Harris, 612 F.2d 993, 998 (5th Cir. 1980) (citing 42 U.S.C. § 405(g) and stating, “A
reviewing Court can, in its discretion and for ‘good cause shown,’ remand a social security claim in order that
additional evidence be taken.”).

                                                         3
        Case: 4:19-cv-00115-JMV Doc #: 29 Filed: 08/28/20 4 of 7 PageID #: 672




       in that exertional category. Indeed, the only physician who had considered the
       claimant’s back impairment in combination with her knee impairments opined the
       claimant was only capable of standing/walking for less than two hours during a
       normal workday. Of course, this opinion was rejected. Ultimately, because the
       ALJ gave no function-by-function assessment of the claimant’s RFC—tied to
       specific evidence—in his decision, it appears he relied solely on his own medical
       opinion to conclude that findings in a September 2018 back MRI report presented
       limitations consistent with light work.

       On remand, the ALJ must reconsider the claimant’s impairments and issue a new
       decision. The ALJ must, at minimum, obtain the assistance of a medical
       consultant, who must be provided with all the claimant’s pertinent medical
       records and who must submit a physical RFC assessment, function-by-function.

Final Judgment [19] 1-2. In it’s oral ruling, the Court stated:

       THE COURT: All right, y'all. So, the Court is going to send this case back. I'm
       doing so because I don't think there's substantial evidence in the record to support
       this RFC of walking six hours on this record. The biggest problem to me is the, you
       know, she was ordered to undergo an MRI after she starts complaining not too
       much about the knee, but the back and hip in 2018. And she has this MRI and
       her—the only medical professional who looks at her is this Dr. Tanner. And, you
       know, and obviously she findsa very, very limitation—very limited functional
       capabilities. But I guess the major thing is the ALJ then looks at the MRI—and
       he's not a medical doctor—but he surmises that it's going to cause—it needs to
       result in a change in what she can do. But based on—based on what he then
       decides what that is. In other words, I mean, he just says, I've looked at it. The
       MRI, it warrants reducing it, what the DDS examiners found. And so this is what
       I'm going to do. I mean, it does seem to me that that is the kind of playing doctor
       circumstance that we've talked about before.

Oral Arg. Hr’g Tr. 6:17-25; 7:1-10 June 22, 2020.

       First, based on the foregoing references, the Court clearly found there was not

substantial evidence to support the ALJ’s guess that the claimant was capable of six hours

of walking in an eight-hour workday in view of an MRI report that had not been

considered by a medical professional whose opinion(s) the ALJ found persuasive. To the

extent the Commissioner charges the Court applied an outdated regulatory framework in

evaluating the ALJ’s consideration of Nurse Practitioner Tanner’s opinion, even if such



                                                 4
          Case: 4:19-cv-00115-JMV Doc #: 29 Filed: 08/28/20 5 of 7 PageID #: 673




contention were correct—which it is not2—this avails the Commissioner little in view of

the Court’s ultimate conclusion that the ALJ impermissibly played doctor when he

translated an MRI report with significant findings (according to the ALJ himself) into an

RFC assessment without the assistance of a medical professional.3

         Next, to the extent the Commissioner insists the Court improperly shifted the

burden of proof from the claimant to the ALJ with respect to proving disability—

presumably because there was no evidence of functional limitations, among other

things—this argument is without merit in view of a record that contains evidence of

severe knee and back impairments, obesity, complaints of pain on range of motion of the



2
  Indeed, the Court quite agrees with the Commissioner’s statement on page 10 of his brief that this Court made no
finding the ALJ’s assessment of Nurse Tanner’s opinion under the new regulations was erroneous. Def.’s Br. [26]
10.

3
  The Commissioner points out in a footnote that the Court’s ruling contains no citation to legal authority. Def.’s Br.
[26] 14 n.7. While this is correct, the Court notes the Commissioner avoids addressing the Court’s finding that the
ALJ’s decision does not contain a function-by-function assessment of the light RFC he crafted. See Myers v. Apfel,
238 F.3d 617, 620-21 (5th Cir. 2001) (pointing out SSR 96-8p and 96-9p require an ALJ to perform a “function-by-
function assessment” of the claimant’s capacity to perform sustained work-related physical, mental, and other work
activities). Furthermore, as concerns the ALJ’s playing doctor, it is well established in this district and the Fifth
Circuit that an ALJ may not play doctor in the context of interpreting the significance of raw medical data. Melvin
v. Astrue, No. 1:08CV264-SAA, 2010 WL 908495, at *4 (N.D. Miss. March 9, 2010) (“Although the ALJ is
afforded discretion when reviewing facts and evidence, he is not qualified to interpret raw medical data in functional
terms; if an ALJ reaches conclusions as to a claimant's physical exertional capacity without a physician's assessment
or in contradiction of a physician's medical assessment, then the decision is not supported by substantial evidence.”)
(citations omitted). See also Frank v. Barnhart, 326 F.3d 618, 621-22 (5th Cir. 2003) (noting an ALJ is not
permitted to “draw his own medical conclusions from some of the data, without relying on a medical expert’s help”
and citing with approval the Seventh Circuit’s warning to “ALJ’s against ‘playing doctor’ and making their own
independent medical assessments”) (quoting Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990)). See also
Ripley v. Charter, 67 F.3d 552, 558 n.27 (5th Cir. 1995) (finding substantial evidence did not support the ALJ’s
RFC determination because the court could not determine the effect the claimant’s conditions, “no matter how
‘small,” had on his ability to work, absent a report from a qualified medical expert); Williams v. Astrue, 355 F.
App’x 828, 831 (5th Cir. 2009) (reversing and remanding because the ALJ improperly interposed his own opinion
when there was “no evidence supporting the ALJ’s finding that [Plaintiff] can stand or walk for six hours in an
eight-hour workday”); Thornhill v. Colvin, No. 3:14cv335-M, 2015 WL 232844, at *10 (N.D. Tex. Jan. 16, 2015)
(citing Ripley and noting the problem with the ALJ’s RFC determination was “the ALJ rejected any medical opinion
addressing or touching on Plaintiff’s condition’s effect on her ability to work and relied on progress notes that do not
themselves address Plaintiff’s work limitations”).



                                                           5
         Case: 4:19-cv-00115-JMV Doc #: 29 Filed: 08/28/20 6 of 7 PageID #: 674




lower extremities, backache with radiation, limping, and a 2018 MRI report that had not

been reviewed by any physician whose opinion the ALJ found persuasive. Moreover, the

ALJ himself recognized findings in the claimant’s 2018 MRI report required a reduction

of the medium RFC opined by state agency physicians. Unfortunately, however, the ALJ

was not qualified to determine how much of a reduction was required.

         Finally, the Commissioner makes passing reference to the fact that neither the

Court’s oral ruling nor Final Judgment reflects a finding that the record was insufficiently

developed or that the claimant was prejudiced by a record that was not adequately

developed. The Court finds while it is correct neither the oral ruling nor judgment

contains the express terms, the fact that the record was insufficiently developed for the

ALJ to formulate the claimant’s RFC is, nevertheless, implicit in the Court’s ultimate

ruling, which requires remand for a medical professional’s assessment of the 2018 MRI

report.4 Moreover, the Commissioner cites no legal authority that an express finding was

required. And, turning to the prejudice issue, the Court finds this argument is not well

taken because it is an attempt by the Commissioner to rehash an argument he failed to

raise in response to Plaintiff’s brief prior to the entry of judgment. In the alternative,

prejudice was demonstrated in this case. See Thornhill, supra, at *10 (“Prejudice is

demonstrated where the ALJ could have obtained evidence that might have changed the

result—specifically, a medical source statement [addressing what effect the claimant’s

conditions had on her ability to work].”). In this case the ALJ could have obtained an




4
  The Commissioner cites no persuasive legal authority in support of his contention that this Court has no authority
to require that the ALJ obtain a function-by-function assessment of RFC from a medical advisor. Further, because
the new regulations have not changed the ALJ’s duty to consider all medical opinions in the claimant’s file, any
suggestion the ALJ is not required to consider the medical advisor’s assessment obtained on remand is rejected.


                                                          6
        Case: 4:19-cv-00115-JMV Doc #: 29 Filed: 08/28/20 7 of 7 PageID #: 675




updated medical reviewer’s assessment of the file prior to making the RFC

determination.

       In conclusion, the Court finds the errors raised by the Commissioner by way of

the instant motion are insufficient to warrant vacating the Court’s judgment to affirm the

Commissioner’s decision. See Def.’s Br. [15] 16 and 17. Accordingly, the motion is

DENIED. The Commissioner shall have 14 days from this date to respond to Plaintiff’s

motion for attorney fees [20].

       SO ORDERED this 28th day of August, 2020.



                                      /s/ Jane M. Virden
                                      U.S. Magistrate Judge




                                                7
